Citation Nr: 1217473	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  12-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 
INTRODUCTION

The Veteran had active service from July 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.                

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of that hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset in service or was caused or aggravated by the Veteran's active military service.

2.  The Veteran's tinnitus had onset in service or was caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2010, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  He asserted that his bilateral hearing loss and tinnitus were the result of acoustic trauma in service.  According to the Veteran, he first observed impaired hearing and ringing in his ears in service.  He reported that over the years, it had significantly worsened.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection, the following must be shown: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.     

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a machine gunner.  In the Veteran's substantive appeal (VA Form 9), dated in February 2012, he stated that he was a weapons instructor during service and was exposed to loud noises from machine guns, rifles, and pistols on the firing range regularly.  He noted that he was not given any ear protection.  In his April 2012 Travel Board hearing, he reported that after his discharge, although he had additional noise exposure while working as a machinist and tool die maker, he noted that he was required to wear hearing protection or risk a reprimand.     

Based on the Veteran's documented MOS, large amounts of noise exposure in service is conceded.

The Veteran's service treatment records show no complaints of or treatment for hearing loss or tinnitus.  Whispered voice tests at enlistment and separation were normal.  No puretone audiological testing was conducted during the Veteran's military service.  Post-service, there are no private or VA medical records showing complaints of or treatment for hearing loss or tinnitus.  However, throughout the course of this appeal, the Veteran has maintained that he started to experience hearing loss and ringing in his ears in service due to his exposure to weapons fire.  

In his April 2012 Travel Board hearing (in which the Veteran appears highly credible), he stated that during an in-service physical examination, he told the examiner that he had ringing in his ears.  According to the Veteran, the examiner told him that he was going to put 10 percent loss of hearing in his record but he never did.  The Veteran further contends that after his discharge, he continued to experience bilateral hearing loss and tinnitus.   

In July 2010, the Veteran was afforded a VA examination.  At that time, he stated that he had bilateral hearing loss and tinnitus which he attributed to in-service noise exposure.  According to the Veteran, he was exposed to machine gun fire, and rifles and pistols on the firing range.  He indicated that he was in several maneuvers and worked for 18 months on the firing range as an instructor.  The Veteran noted that he was exposed to gun fire on a daily basis without the use of hearing protection.  He reported that he told a medic that he was having difficulty with hearing and tinnitus while he was in the military but no formal documentation was filed.  The examiner stated that according to the Veteran, he was told that he had 10 percent hearing loss at his discharge, but his records did not indicate that.   The Veteran noted that he sought treatment for tinnitus just following his discharge but he did not have any records.  He indicated that he had a longstanding history of occupational noise exposure.  The Veteran worked for over 40 years as a machinist and tool and dye maker.  He operated lathes, drill presses, and stamping machines, with occasional use of hearing protection.  In addition, the Veteran reported noise exposure hunting for deer.  According to the Veteran, he stopped hunting after several years because he could not hear the deer.      

Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 10, 20, 45, 85, and 95 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 15, 20, 50, 95, and 90 decibels, respectively.  Speech recognition scores were 84 percent in the right ear and 96 percent in the left ear.  Thus, the Veteran meets the criteria for a current hearing loss disability in both ears.

However, the examiner concluded that based on the lack of evidence linking the Veteran's hearing loss and tinnitus to his time in the military, the long proximity between his discharge from the military and his filing of his claim, and his 40 plus years of occupational noise exposure, it was less likely than not that the Veteran's conditions could be causally connected to his military noise exposure.       

The Board finds that there is evidence both for and against the Veteran's claim.  On one hand, the Veteran has testified credibly that his hearing loss and tinnitus had onset in service and the noise exposure he described appears consistent with the nature of his military duties.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

On the other hand, there is no evidence of any hearing problems or tinnitus in service or for approximately 51 years after service, the Veteran had post-service noise exposure, and the VA examiner has opined that the Veteran's hearing loss and tinnitus are less likely than not caused by his military noise exposure.

Regarding this evidence, the Board notes that the only hearing test ever administered to the Veteran while in service was a whispered voice test, which provides only a general and rather unreliable picture of the Veteran's hearing acuity in service.  Furthermore, in relying on the 51-year gap between the Veteran's separation from service and the July 2010 VA exam in determining that the Veteran's current hearing loss and tinnitus are unrelated to his military service, the examiner does not appear to have considered the Veteran's testimony of hearing problems and ringing in his ears which had onset in service.  

The Veteran is certainly competent to testify to these observable symptoms and the examiner has not explained why he did not find this testimony credible.  In addition, the examiner did not adequately address the complete nature of the Veteran's post-service noise exposure as he simply referred to the Veteran's 40 plus years of occupational noise exposure, without discussing the fact that the Veteran had reported using some hearing protection at work.  The Board also notes that in the April 2012 Travel Board hearing, the Veteran stated that he wore hearing protection all of the time during his post-service employment.   

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's bilateral hearing loss and tinnitus had onset in service or were caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss and bilateral tinnitus are granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


